Citation Nr: 0425334	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-08 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which denied the veteran's claim for entitlement 
to service connection for diabetes mellitus, Type II.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that he served aboard the USS Hull (DD-
945) stationed off the coast of Vietnam.  He states that on 
occasion the vessel anchored in Da Nang Harbor and on one 
occasion he went on shore to collect the mail

The command history of the USS Hull (DD-945) that indicates 
that the vessel was anchored in Da Nang Harbor in September 
and November 1969.  

In light of these circumstances, the Board concludes that 
further development is required.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The veteran should be contacted and invited to 
submit any additional evidence he may have in 
support of his claim to include the month and year 
he went on shore to collect the mail while 
anchored in Da Nang Harbor and statements from 
fellow service men attesting to this fact. 

2.  The RO should request the National Personnel 
Records Center to furnish a copy of the veteran's 
personnel records. 

3.  The RO should request the United States Armed 
Services Center for Unit Records Research 
(USASCURR) to conduct a search of the ship logs 
for the USS Hull (DD-945) for the period from 
September 24, 1969 to November 24, 1969 in order 
to verify whether the veteran went ashore in 
Vietnam to collect the mail.  Any information so 
obtained should be associated with the veteran's 
claims file.

4.  Therefter, if the benefit sought on appeal is 
not granted, the appellant should be provided with 
a supplemental statement of the case, and an 
opportunity to respond.  The case should then be 
returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




